Citation Nr: 1341707	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 1992.  He received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2005 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran appeared for a hearing before an Acting Veterans Law Judge (AVLJ) in August 2010.  That AVLJ is no longer employed by the Board.  In February 2013, the Veteran was advised that the AVLJ before whom he had testified was no longer employed by the Board and given an opportunity for an additional hearing.  He was instructed that if he did not respond within 30 days from the date of the letter, the Board would assume he did not want another hearing and proceed to adjudicate his appeal.  The Veteran has not replied to the Board's inquiry.  Therefore, the Board concludes that the Veteran does not desire an additional hearing.

When the Veteran's appeal was before the Board in March 2012, the Board reopened the issues of entitlement to service connection for bilateral hearing loss disability, a left shoulder disability, a right elbow disability, and a left wrist disability and remanded the issues for additional development.  While the appeal was in remand status, the RO issued an October 2012 rating decision granting service connection for the claimed right elbow and left wrist disabilities.  In July 2013, the Board denied entitlement to service connection for bilateral hearing loss.  Accordingly, those issues are no longer before the Board.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left shoulder disability.  Service treatment records indicate that the Veteran was seen on various occasions for complaints of neck and shoulder pain.  Muscle tension was assessed in September 1980.  He complained of left shoulder aches in December 1981.  In January 1982, the Veteran was seen for neck pain.  At that time he reported that his work involved heavy lifting.  In December 1983, he complained of left shoulder pain.  An X-ray study was negative, and the assessment was musculoskeletal irritation.  In March 1984, the Veteran complained of a stiff neck, and objective examination revealed cervical spasm on the left.  In July 1986, the Veteran was seen for pain on the left side of his neck and the left scapula.  

Pursuant to the Board's March 2012 remand, a VA examination was carried out in May 2012.  The examiner stated that it would be resorting to "mere speculation to opine whether or not the veteran's current left shoulder condition was the same as that documented during his military service" or otherwise caused or aggravated by service.  He reasoned that there was only one complaint of left shoulder pain in the service treatment records and that the first evidence of treatment following service was in 1996.  

In its July 2013 remand, the Board concluded that the examiner's statements did not account for the documented in-service statements by the Veteran that his work involved heavy lifting, and service treatment records showing left cervical and scapular pain in addition to shoulder pain.  The Board also concluded that the examiner's conclusions failed to account for complaints of left shoulder problems directly following service.  Indeed, the Veteran's original claim for service connection in January 1992 included a claim characterized as stiff neck/left shoulder.  The Board determined that, because the statements by the examiner did not appear to be based on a full review of the record, his report was not adequate for the purpose of deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board directed that clarification be sought.

The file was returned to the VA examiner, and in July 2013 he provided an addendum to his examination report.  Unfortunately, he supplied essentially the same opinion, and did not specify that he accounted for the Veteran's statements during and following service.  Moreover, it is unclear whether the examiner considered the in-service treatment for neck and shoulder pain, as set forth above.  Because the addendum report provided by the VA examiner does not fully comply with the Board's July 2013 directives, it is also inadequate for the purpose of deciding the claim.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above discussion, the Board has concluded that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a physician with appropriate expertise to review the claims file (to include this remand, discussing why the previous opinions are inadequate) and opine as to the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's current left shoulder disability is related to any disease or injury in service, to include the documented in-service complaints relating to his neck.

Review of the entire file is required; however, the physician is asked to specifically comment on the relevance of:  service treatment records dated in September 1980, December 1981, January 1982, December 1983, March 1984, and July 1986; post-service treatment records dated in January 1993 forward.  Also note that the Veteran is found to be a credible and reliable historian.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.   The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Upon receipt of the requested report, review it for compliance with the Board's directives.  Any deficiency should be resolved prior to recertification to the Board.  

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

